The opinion of the court was delivered by
Redfield, J.
The question whether the trustee is liable in this case, has been, in effect, twice decided by this court. In Hinsdale v. Safford, 11 Vt. R. 309, it was held that where a negotiable promissory note was indorsed before it fell due, although notice was not given to the maker, such maker was not liable as trustee. In Little v. Hale, Id. 482, it was held, that where the indorsement was subsequent to the service of the trustee process, it would defeat it. In the present case there is not shown to have been any indorsement. But we ought not to hold the maker of the notes liable, unless he could rely upon this judgment as a complete defence against the notes. This he could not do, if, at the time of rendering the judgment, the notes had been already indorsed, and the indorsee not before the court. Judgments will bind only parties and privies. We cannot know that this is not the case. But if we could know that the notes were now in the hands of the payee, in order to hold the maker liable, we must destroy the future negotiability of the notes, and thus put it in the power of the holder, to impose upon innocent purchasers, or else enable the holder to defraud the maker by negotiating the notes after the judgment in the trustee action. There seems to be no other mode of securing the interests of all concerned, short of denying all *543right to attach, by this process, the interest in negotiable paper, while current. Negotiable paper, overdue, stands upon the same footing with other dioses in action. Judgment,' as to the trustee, reversed, and judgment that he is not liable, and judgment, as to the principal debtor, affirmed.